Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20     Page 1 of 15 PageID 414



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

VALERIE JACKSON                     §
                                    §
     Plaintiff,                     §
                                    §
v.                                  §    CIVIL ACTION NO. 3:18-cv-2935
                                    §
LUPE VALDEZ, MARIAN BROWN,          §
SAMUEL JOSEPH, LIZYAMMA             §
SAMUEL, UNKNOWN DALLAS              §
COUNTY EMPLOYEE III, and            §
DALLAS COUNTY, TEXAS,               §
                                    §
     Defendants.                    §

 PLAINTIFF’S OBJECTIONS TO THE MAGISTRATE’S FINDINGS, CONCLUSIONS,
                       AND RECOMMENDATION




                                         Respectfully submitted,

                                         /s/ Scott H. Palmer
                                         SCOTT H. PALMER
                                         Texas Bar No. 00797196
                                         JAMES P. ROBERTS
                                         Texas Bar No. 24105721
                                         Colorado Bar No. 46582

                                         SCOTT H. PALMER, P.C.
                                         15455 Dallas Parkway,
                                         Suite 540, LB 32
                                         Dallas, Texas 75001
                                         Tel: (214) 987-4100
                                         Fax: (214) 922-9900
                                         scott@scottpalmerlaw.com
                                         james@scottpalmerlaw.com

                                         ATTORNEYS FOR PLAINTIFF




                                     1
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20                                              Page 2 of 15 PageID 415



                                                  TABLE OF CONTENTS
I. STANDARD .............................................................................................................................. 3
II. OBJECTIONS ........................................................................................................................... 3
III. CONCLUSION ....................................................................................................................... 14
CERTIFICATE OF SERVICE ..................................................................................................... 15




                                                                     2
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20                     Page 3 of 15 PageID 416



TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         COMES NOW, VALERIE JACKSON, Plaintiff, and files her Objections to the

Magistrate’s Findings, Conclusions, and Recommendation issued on February 27, 2020, and

would respectfully show unto the Court as follows:

                                          I. STANDARD

         This Court conducts a de novo review of those portions of the Magistrate Judge’s report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

§ 636(b)(1)(C). In evaluating a motion brought under Rule 12(b)(6), as here, a court must accept

all well-pleaded facts as true. Walker v. Beaumont Indep. Sch. Dist., 938 F.3d 724, 734 (5th Cir.

2019).

                                        II. OBJECTIONS

         1.     The Magistrate states “To state a claim, a plaintiff must allege facts that show (1)

he has been deprived of a right secured by the Constitution and the laws of the United States ….”

(ECF 45, page 7) (emphasis added). Plaintiff objects, as the correct standard should require a

plaintiff to “allege a violation of a right secured by the Constitution or laws of the United States….”

James v. Tex. Collin Cnty., 535 F.3d 365, 373 (5th Cir.2008) (citation and internal quotation marks

omitted, emphasis added); see also Doe ex rel. Magee v. Covington County Sch. Dist. ex rel. Keys,

675 F.3d 849, 854–55 (5th Cir. 2012). There is no need for the right to be secured by both the

constitution and the laws of the United States, but rather, the right may be secured by either the

Constitution or the laws of the United States.

         2.     The Magistrate states that “[a] municipality may be liable under § 1983 if the

execution of one of its customs or policies deprives a plaintiff of his or her constitutional rights.”

(ECF 45, page 8) Plaintiff objects, as the correct standard should include “practices” as well as



                                                  3
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20                   Page 4 of 15 PageID 417



customs and policies. Malone v. City of Fort Worth, Texas, 297 F. Supp. 3d 645, 654 (N.D. Tex.

2018) (quoting Johnson v. Deep E. Tex. Reg'l Narcotics Trafficking Task Force, et al., 379 F.3d

293, 309 (5th Cir. 2004)).

       3.       The Magistrate relies on Spiller v. City of Texas City, Police Dep’t, 130 F.3d 162,

167 (5th Cir. 1997) and Fraire v. City of Arlington, 957 F.2d 1268, 1278 (5th Cir. 1992) for the

proposition that the Fifth Circuit has found “the allegation that ‘[an officer] was acting in

compliance with the municipality’s customs, practices or procedures’ insufficient to adequately

plead a claim of municipal liability.” (ECF 45, page 9) Plaintiff objects because the allegation of

a policy, custom, or practice in Spiller was conclusory and not connected to the alleged injury.

Here, Plaintiff has alleged a specific declaration of a custom, practice, or policy by detention

personnel charged with executing the policy, and has offered multiple instances in which the policy

was enforced. In Fraire, as in Spiller, the allegations of policy were unsupported by any facts, and

was based primarily on the failure of the municipality to discipline the police officer regarding the

underlying violation of the plaintiff’s rights. Fraire and Spiller are not at all on point with the

present case.

       4.       The Magistrate states that “[t]he County argues that Plaintiff failed to plead

sufficient facts to show an official policy of improperly searching and classifying transgender

inmates, as evidenced by custom.” (ECF 45, page 9) Plaintiff objects to the Magistrate’s apparent

assumption that Plaintiff is relying solely on “custom” as evidence of policy. (ECF 45, page 9-11)

Plaintiff also relies on the express statement by detention personnel that it is “policy” to conduct

strip searches to verify sex changes and to place detainees with the male or female population of

detainees depending upon genital inspection. In the words of detention personnel “that’s our

policy. You can talk to Lupe Valdez about it when you get out.” Thus, the jail policy, as expressly



                                                 4
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20                        Page 5 of 15 PageID 418



articulated by detention personnel, is to perform strip searches to determine sex and placement of

detainees in with a particular gender population. Detention personnel even went so far as to identify

Sheriff Lupe Valdez as the source of the policy. Sheriff Lupe Valdez was the policy maker for the

jail at the time.

        5.          The Magistrate states that “[a] plaintiff may prove the existence of a custom by

alleging ‘a pattern of abuses that transcends the error made in a single case.’” (ECF 45, page 10)

Plaintiff objects to the narrow statement as to how a plaintiff may prove existence of a custom, as

this is not the only manner in which a custom, practice, or policy may be established. A custom,

practice, or policy can be evidenced by a declaration of the custom, practice, or policy, such as

exists here.

        6.          The Magistrate states that “[a]lthough she points to her three prior detentions at the

Dallas County jail and a 2013 incident involving C.W., she does not plead similar specific

instances of genital searches for purposes of placement.” (ECF 45, page 11) Plaintiff objects to the

determination that Plaintiff did not alleged a sufficient number of genital searches to demonstrate

a custom, practice or policy. The Magistrate does not take into account that the population of

transgender detainees is very small, which is in contrast to the authority upon which the Magistrate

relies for requiring a great number of identical incidents in order to show a custom. See e.g., Pineda

v. City of Houston, 291 F.3d 325, 329 (5th Cir. 2002) (5,000 reported criminal offense reports in

the City of Houston). The fact that Ms. Jackson was subjected to similar treatment on three

occasions over a relatively short time period, and at least one other individual has been subjected

to similar treatment, is a sufficient basis for an allegation of a custom, practice, or policy. It must

be remembered that Plaintiff has not been permitted to conduct any discovery. In the cases relied

upon by the Magistrate, two of the case involved summary judgment, and the third involved a jury



                                                      5
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20                    Page 6 of 15 PageID 419



verdict. Here, the Magistrate was reviewing a motion to dismiss, not a motion for summary

judgment after discovery has been conducted or a jury verdict. Considering the limited transgender

population in the detention facility, and the current stage of litigation, requiring a greater number

of incidents is unreasonable and unjust. Additionally, the Magistrate ignores the instances in which

Plaintiff was not strip searched but still placed among the male population. Such shows the

unconstitutional and prohibited practice and custom of placing female transgender detainees with

the male detainee population based solely on physical sex characteristics. The magistrate ignores

Plaintiff’s claims in relation to these violations of her rights.

        7.      The Magistrate states that “[p]laintiff has alleged only a single incident, which is

insufficient to infer a custom.” (ECF 45, page 11) Plaintiff objects to this conclusion for the same

reasons as stated immediately above. Additionally, it should be noted that the Fifth Circuit has

held that in “custom” cases, “where the violations are flagrant or severe, the fact finder will likely

require a shorter pattern of the conduct to be satisfied that diligent governing body members would

necessarily have learned of the objectionable practice and acceded to its continuation.” Bennett v.

City of Slidell, 728 F.2d 762, 768 (5th Cir. 1984).

        8.      The Magistrate relies on Fuentes v. Nueces County, Texas, 689 Fed. Appx. 775,

778 (5th Cir. 2017) in concluding Plaintiff has not identified enough incidents of similar abuse.

(ECF 45, page 11-12) Plaintiff objects because Fuentes involved four incidents of inmate suicide

over a 20-year span. The Magistrate does not take into consideration that Fuentes involved an

entire detainee population over a period of time approximately ten times longer than involved here.

Fuentes also involved a summary judgment, which presumably followed a period of discovery.

        9.      The Magistrate states that, “[Plaintiff’s] complaint alleges that Officers and Nurse

twice acknowledged a policy to search genitalia for purposes of determining placement that they



                                                   6
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20                     Page 7 of 15 PageID 420



impliedly attributed to Sheriff Valdez, and that Captain Knight stated to the media that she “could

see where some of the policy was misconstrued and other parts were not followed.” (ECF 45, page

12) Plaintiff objects to the characterization that the statement of policy was “impliedly attributed

to Sheriff Valdez….” There were express statements by detention personnel that it is “policy” to

conduct strip searches to verify sex changes and to place detainees with the male or female

population of detainees depending upon genital inspection. In the words of detention personnel

“that’s our policy. You can talk to Lupe Valdez about it when you get out.” This is not attribution

by implication, but rather an express attribution of a “policy” to the policy maker, Lupe Valdez. It

is simply baffling that this could be perceived as anything but an express statement of policy

attributable to the policymaker, Lupe Valdez.

       10.     Plaintiffs object to the Magistrate’s reliance on Bryan v. City of Dallas, 188 F.

Supp. 3d 611, 618 (N.D.Tex. 2016). (ECF 45, page 12-13) Bryan is completely distinguishable

from the present case. In Bryan there were no facts suggesting any policymaker “officially adopted

and promulgated” the purported policy. Bryan, 188 F. Supp. 3d at 617. Here, it has been alleged

that the policymaker, Sheriff Lupe Valdez, specifically implemented the strip search policy.

Further, the allegations of policy were simply in relation to training provided, not a specific policy,

as here. Id. at 618. Interestingly, the Magistrate cites to Groden v. City of Dallas, 826 F.3d 280,

286 (5th Cir. 2016) as allegedly distinguishable from the present case, when in reality Groden

provides a clear analogue to the circumstances in this case. Groden involved allegations that the

city’s official spokesman publicly announcing a new policy of “cracking down” on street vendors

and giving media interviews sufficiently plead an official policy made by the policymaker. Here,

we have a statement that the strip search policy is attributable to the policymaker, Lupe Valdez,

and a statement to the media by Captain Knight of the Dallas County Sheriffs Department that the



                                                  7
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20                   Page 8 of 15 PageID 421



official written policy was violated. In both cases you have a non-policymaker employee making

a statement of policy attributable to the policy maker. There is only a minor distinction in that

Groden involved a spokesperson and here the person making the statement tis someone involved

in executing the policy. But even then, we have an admission in the media from a Dallas County

Sheriffs Department, Captain Knight, that policies were violated. This case is on all fours with

Groden, where the court held the plaintiff had sufficiently plead an official policy made by the

policymaker.

       11.     Here, Plaintiff references three statements by County employees referring to a

policy impliedly attributed to Sheriff Valdez, two of which were made by the same persons, and a

third that did not specifically reference the alleged policy. (ECF 45, page 13) Plaintiff objects to

the Magistrate’s characterization of the statements “impliedly” attributing the policy to Sheriff

Valdez for the same reasons as stated above.

       12.     The Magistrate states “[e]ven viewing those allegations in the light most favorable

to Plaintiff, however, she pleads no facts that ‘adequately connected a policy to the policymaker.’”

(ECF 45, page 13) Plaintiff objects to this conclusion as the Magistrate has not viewed the

allegations in a light most favorable to Plaintiff. Furthermore, Plaintiff has clearly connected the

policy of strip searches for the purpose of determining gender to Sheriff Lupe Valdez. Viewing

the express statements by detention personnel that it is “policy” to conduct strip searches to verify

sex changes and to place detainees with the male or female population of detainees depending

upon genital inspection and “that’s our policy. You can talk to Lupe Valdez about it when you get

out” cannot be reasonably viewed, even in a light unfavorable to Plaintiff, as anything other than

an attribution of the strip search policy to Sheriff Lupe Valdez, the policy maker.




                                                 8
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20                   Page 9 of 15 PageID 422



       13.     The Magistrate states that “[Plaintiff] pleads no institutional admissions or

statements by a policymaker, only by non-policymaking employees.” (ECF 45, page 13) Plaintiff

objects to this statement because there is no requirement of “institutional admissions or statements

by a policymaker” in order to attribute a policy to a policymaker. Although those may be ways in

which a statement may be so attributed, they are not the only ways. Here, the policy was attributed

to the policy maker by personnel responsible for executing the policy, detention personnel.

       14.     The Magistrate concludes that “[b]ecause Plaintiff only relies on statements from

non-policymaking employees to show a policy or custom of searching genitalia for purposes of

transgender detainee placement, she has not sufficiently alleged an official policy, as evidenced

by a persistent widespread practice so common and well settled as to constitute a custom that fairly

represents municipal policy.” (ECF 45, page 14) Plaintiff objects to the Magistrate’s conclusion

because she has not relied solely on a bare statement from a non-policymaking employee as to

policy. Rather, the detention personnel articulated the policy, executed the policy upon Plaintiff,

and then attributed it directly to the policymaker, Sheriff Lupe Valdez. The Magistrate ignores this

critical and devastating evidence, rather than viewing it in a light most favorable to the Plaintiff.

Again, this is not a summary judgment, but rather a motion to dismiss. Plaintiff need not rely on

evidence, as required by the Magistrate in this conclusion. Plaintiff must merely allege a policy,

which she has undoubtedly done. Moreover, Plaintiff does not rely solely on the statements from

detention personnel of Sheriff Lupe Valdez’s policies, but also on the execution of those policies

in relation to Plaintiff and at least one other detainee. All this, without any discovery being

permitted.

       15.     The Magistrate states “[e]ven if Plaintiff had alleged facts of a widespread practice

of genitalia searches for gender classification by jail staff at the Dallas County jail, she has not



                                                 9
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20                  Page 10 of 15 PageID 423



alleged facts to show ‘actual or constructive knowledge of such custom’ by the municipality or the

official who had policymaking authority.’” (ECF 45, page 15) Plaintiff objects to this statement

by the Magistrate because it ignores the fact that detention personnel identified Sheriff Lupe

Valdez as the individual responsible for the policy. How could Sheriff Lupe Valdez, the

policymaker, not have known of the policy she implemented? Viewing the evidence in the light

most favorable to Plaintiff, as required, it is simply impossible for the policymaker to not have

known of her own policy creation.

       16.     The Magistrate states “[t]here are no allegations that issues involving transgender

detainees at the Dallas County jail were considered at an official meeting attended by Sheriffs, or

that information about the purported custom had been directed to Sheriffs.” (ECF 45, page 15)

Plaintiff objects to this statement because there is no authority requiring an official meeting

attended by personnel tasked with implementing the policy, or that information about the policy

be “directed” to such personnel. However, there is evidence that such information had been

directed to detention personnel by the fact that the detention personnel articulated the policy,

executed the policy, and then attributed the policy to the policymaker, Lupe Valdez. Viewing the

evidence in the light most favorable to Plaintiff, as required, this is evidence that the policy was

directed to the detention personnel.

       17.     The Magistrate states that, “[p]laintiff’s response to the motion to dismiss appears

to argue that Sheriffs had been ‘aware of the violative behavior of its employees’ because she had

“filed a formal complaint regarding her treatment in the Dallas County jail, a Captain with the

Dallas County Sheriff’s Office was specifically notified of [her] treatment, and an investigation of

the incident was conducted involving reviewing video of employees mistreating [her].’ (See doc.

30 at 21.) Even if considered part of the complaint, these allegations are insufficient to show



                                                10
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20                       Page 11 of 15 PageID 424



Sheriffs’ actual or constructive knowledge.” (ECF 45, Footnote 7 on pages 15-16) Plaintiff objects

to the suggestion that these allegations were not in the complaint. Such allegations appear at

paragraphs 81-84 of Plaintiffs First Amended Complaint. Additionally, Plaintiff objects to the

conclusion that the filing of a formal complaint and an investigation being conducted, viewed in a

light most favorable to Plaintiff, would not constitute evidence of actual or constructive

knowledge.

        18.     The Magistrate states that, “Plaintiff has not identified a specific training policy and

makes only conclusory allegations that the County’s training policies or procedures were

inadequate.” (ECF 45, page 17) Plaintiff objects because she has specifically alleged a failure to

train detention personnel in relation to policies related to searching transgender/intersex/gender

nonconforming individuals.1 In fact, Captain Knight with the Dallas County Sheriff’s Department

has admitted that some policies were “misconstrued and other parts were not followed” in relation

to Plaintiff. This is additional evidence that detention personnel were either not trained,

inadequately trained, or trained improperly.

        19.     The Magistrate states that, “[b]ecause Plaintiff has failed to allege even the

existence of an allegedly inadequate training policy or procedure, she has failed to sufficiently

plead the first element that “a training policy or procedure was inadequate.” (ECF 45, page 18)

Plaintiff objects to this statement for the same reasons as set forth immediately above.

        20.     The Magistrate states that Plaintiff “fails to allege facts showing deliberate

indifference.” (ECF 45, page 18) Plaintiff objects to this statement because she has alleged facts

regarding deliberate indifference. Indeed, the fact that Plaintiff continued to be placed with the


1
  Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I Chapter 11.2 § VII(4)1
(“Transgender/ intersex/ gender nonconforming individuals will not be pat searched, frisk searched or strip
searched for the sole purpose of determining their genital status.”).

                                                    11
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20                     Page 12 of 15 PageID 425



male population even after filing a formal complaint and an investigation was conducted after

which it was recognized by the Dallas County Sheriff’s Department that some policies were

“misconstrued and other parts were not followed” in relation to Plaintiff, all goes to demonstrate

deliberate indifference to the need for training and supervision.

        21.     The Magistrate states that, “[Plaintiff] claims that the County’s ‘practices, policies,

customs and/or the constitutionally inadequate training were the moving forces behind the

constitutional violations that resulted in [her] mental/emotional injuries.’ (Id.) In support, Plaintiff

again points to the three times she was booked into the Dallas County jail and the 2013 incident

involving C.W. (See id. at 21.)” (ECF 45, page 19) Plaintiff objects to this statement because it

ignores the statement by detention personnel that it is “policy” to conduct strip searches to verify

sex changes and to place detainees with the male or female population of detainees depending

upon genital inspection. In the words of detention personnel “that’s our policy. You can talk to

Lupe Valdez about it when you get out.”

        22.     The Magistrate states that, “[b]ecause these incidents are distinguishable from each

other and are not sufficiently numerous to establish a pattern, they are insufficient to show a custom

or policy supporting municipal liability under the theories of failure to train, supervise, or

discipline. See Lopez-Rodriguez v. City of Levelland, Tex., 100 F. App’x 272, 274 (5th Cir. 2004);

see also Fuentes, 689 F. App’x at 778.” (ECF 45, page 19-20) Plaintiff objects to this statement in

that it fails to view the allegations in a light most favorable to Plaintiff. Also, Plaintiff objects for

the same reasons as discussed above regarding the allegations being sufficiently numerous to

establish a custom, practice, or policy. Additionally, the authorities upon which the Magistrate

relies involve summary judgments, presumably following a period of discovery, rather than

motions to dismiss, as involved here.



                                                   12
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20                       Page 13 of 15 PageID 426



        23.     The Magistrate states that, “[Plaintiff] alleges that she filed a formal complaint after

the 2016 incident, and that Captain Knight received notice of that dispute, (see doc. 18 at 9-10),

but these allegations are insufficient to show that the purported policymakers had notice of the

2016 incident or any other incident. Additionally, she alleges no facts in support of her assertion

that the County’s alleged failures reflect deliberate indifference on part of its policymakers. (See

id. at 22.)” (ECF 45, page 20) Plaintiff objects to this statement in that it fails to view the allegations

in a light most favorable to Plaintiff. Also, Plaintiff objects because the Magistrate ignores the

statement by detention personnel that it is “policy” to conduct strip searches to verify sex changes

and to place detainees with the male or female population of detainees depending upon genital

inspection. In the words of detention personnel “that’s our policy. You can talk to Lupe Valdez

about it when you get out.” It is simply inconceivable that the policymaker, Lupe Valdez, would

not know about a policy she created and implemented. Plaintiff also objects because she has

alleged facts regarding deliberate indifference. Indeed, the fact that the policy has been attributed

directly to the policymaker and Plaintiff continued to be placed with the male population even

after filing a formal complaint and an investigation was conducted after which it was recognized

by the Dallas County Sheriff’s Department that some policies were “misconstrued and other parts

were not followed” in relation to Plaintiff, all goes to demonstrate deliberate indifference to the

need for training and supervision.

        24.     The Magistrate states in relation to the so-called single incident exception that, “[t]o

the extent Plaintiff relies on this exception based on her allegations the defendants ‘provided no

training or inadequate training to employees on how to deal with’ transgender detainees, she does

not allege any facts in support of her conclusory allegations. (See doc. 18 at 25.) Additionally, the

exception would not apply because she does not claim that the County’s employees “w[ere]



                                                    13
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20                  Page 14 of 15 PageID 427



provided no training whatsoever.” (ECF 45, footnote 11 on page 20) Plaintiff objects because she

has alleged that detention personnel were not trained on the proper policy and were instead trained

on an improper and illegal policy of conducting strip searches solely to determine gender, as well

as placing transgender individuals with the population with which they share the same physical

sex characteristics. Additionally, Plaintiff objects because the Magistrate is taking a general rule

and applying it absolutely. This case presents circumstances so extreme and outrageous as to

warrant application of the so-called single incident exception.

                                     III.    CONCLUSION

       Plaintiff respectfully asks this Court to reject the Magistrate’s findings, conclusions, and

recommendation, to evaluate the pleadings on their merits, and to deny the Defendant’s motion to

dismiss.

                                              Respectfully submitted,

                                              /s/ Scott H. Palmer
                                              SCOTT H. PALMER
                                              Texas Bar No. 00797196
                                              JAMES P. ROBERTS
                                              Texas Bar No. 24105721
                                              Colorado Bar No. 46582

                                              SCOTT H. PALMER, P.C.
                                              15455 Dallas Parkway,
                                              Suite 540, LB 32
                                              Dallas, Texas 75001
                                              Tel: (214) 987-4100
                                              Fax: (214) 922-9900
                                              scott@scottpalmerlaw.com
                                              james@scottpalmerlaw.com

                                              ATTORNEYS FOR PLAINTIFF




                                                14
Case 3:18-cv-02935-X-BH Document 47 Filed 03/12/20             Page 15 of 15 PageID 428




                              CERTIFICATE OF SERVICE

       I certify that on March 12, 2020, this document was filed and served through the ECF
system on all counsel of record.

                                         /s/ Scott H. Palmer
                                         Scott H. Palmer




                                            15
